POWER OF ATTORNEY The undersigned hereby constitutes and appoints Kiesha Astwood, James Bitetto, Joni Lacks Charatan, Joseph M. Chioffi, Janette E. Farragher, John B. Hammalian, Robert R. Mullery and Jeff Prusnofsky, and each of them, with full power to act without the other, his or her true and lawful attorney-in-fact and agent, with full power of substitution and resubstitution, for him or her and in his or her name, place and stead, in any and all capacities (until revoked in writing), to sign the Fund's Registration Statement on Form N-1A (and any and all amendments, including post-effective amendments, thereto), and to file the same, with all exhibits thereto, and other documents in connection therewith, with the Securities and Exchange Commission, granting unto said attorneys-in-fact and agents, and each of them, full power and authority to do and perform each and every act and thing ratifying and confirming all that said attorneys-in-fact and agents or any of them, or their or his or her substitute or substitutes, may lawfully do or cause to be done by virtue hereof. This document hereby revokes in its entirety the Power of Attorney executed October 28, 2009 by the undersigned. Except as otherwise specifically provided herein, this Power of Attorney shall not in any manner revoke in whole or in part any power of attorney that the persons whose signatures appear below previously executed. This Power of Attorney shall not be revoked by any subsequent power of attorney that the persons whose signatures appear below may execute, unless such subsequent power specifically provides that it revokes this Power of Attorney by referring to the date of execution of this document or specifically states that the instrument is intended to revoke all prior powers of attorney. /s/ Bradley J. Skapyak 10/25/12 Bradley J. Skapyak President (Principal Executive Officer) /s/ James Windels 10/25/12 James Windels Treasurer (Principal Financial and Accounting Officer) /s/ Joseph S. DiMartino 10/25/12 Joseph S. DiMartino Board Member /s/ Francine J. Bovich 10/25/12 Francine J. Bovich Board Member /s/ James M. Fitzgibbons 10/25/12 James M. Fitzgibbons Board Member /s/ Kenneth A. Himmel 10/25/12 Kenneth A. Himmel Board Member /s/ Stephen J. Lockwood 10/25/12 Stephen J. Lockwood Board Member 1 /s/ Roslyn M. Watson 10/25/12 Roslyn M. Watson Board Member /s/ Benaree Pratt Wiley 10/25/12 Benaree Pratt Wiley Board Member STATE OF NEW YORK ) ) ss COUNTY OF NEW YORK ) On October 25, 2012 before me, the undersigned, personally appeared the above-named individuals, each personally known to me or proved to me on the basis of satisfactory evidence to be the individuals whose names are subscribed to the within instrument and acknowledged to me that they executed the same in their capacities, and that by their signatures on the instrument, the individuals, or the person upon behalf of which the individuals acted, executed the instrument. WITNESS my hand and official seal. /s/ Loretta Johnston Notary Public 2 EXHIBIT A The Dreyfus/Laurel Funds, Inc.: Dreyfus Bond Market Index Fund Dreyfus Disciplined Stock Fund Dreyfus Money Market Reserves Dreyfus AMT-Free Municipal Reserves Dreyfus BASIC S&P 500 Stock Index Fund Dreyfus U.S. Treasury Reserves Dreyfus Tax Managed Growth Fund Dreyfus Small Cap Fund Dreyfus Opportunistic Fixed Income Fund Dreyfus Core Equity Fund The Dreyfus/Laurel Funds Trust: Dreyfus Equity Income Fund Dreyfus Global Equity Income Fund Dreyfus International Bond Fund Dreyfus High Yield Fund Dreyfus Emerging Markets Debt Local Currency Fund The Dreyfus/Laurel Tax-Free Municipal Funds: Dreyfus BASIC California Municipal Money Market Fund Dreyfus BASIC Massachusetts Municipal Money Market Fund Dreyfus BASIC New York Municipal Money Market Fund Dreyfus Investment Funds Dreyfus/The Boston Company Large Cap Core Fund Dreyfus/The Boston Company Small Cap Value Fund Dreyfus/The Boston Company Small Cap Growth Fund Dreyfus/The Boston Company Small/Mid Cap Growth Fund Dreyfus/The Boston Company Small Cap Tax-Sensitive Equity Fund Dreyfus/The Boston Company Emerging Markets Core Equity Fund Dreyfus/Standish Fixed Income Fund Dreyfus/Standish Global Fixed Income Fund Dreyfus/Standish International Fixed Income Fund Dreyfus/Standish Intermediate Tax Exempt Bond Fund Dreyfus/Newton International Equity Fund Dreyfus Funds, Inc. Dreyfus Mid-Cap Growth Fund Dreyfus High Yield Strategies Fund 3
